ON REHEARING

GONZALES, J.,
agrees and assigns additional reasons.
I was a member of the panel that decided Griffin v. Louisiana Sheriffs Auto Risk Association, 99-2944 (La.App. 1 Cir. 6/22/01), 802 So.2d 691. In that case, I dissented but assigned no reasons. As I expressed to the members of that panel, my reason for disagreement with the majority opinion was based on the issue of including contractual write-offs under the collateral source rule, as discussed on page 713 and following of that opinion. I was satisfied that the trial judge in that case, Judge Jerome J. Barbera, III, had correctly applied the law relative to JNOVs.
A significant distinguishing factor between Griffin and the instant case is the legal reasoning of the trial judge. Judge John J. Erny, Jr., the trial judge in this case, in his reasons for granting the JNOV, clearly articulated the wrong standard in my opinion. A simple reading of his reasons will show that he substituted his judgment for that of the jury. That erroneous analysis was not present in the Griffin case. This fact alone is sufficient to distinguish the two cases and is an additional reason for our finding that this case does not overrule the Griffin case.